Citation Nr: 1433611	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-01 434	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran served on active duty from March 1942 to January 1946.  The appellant is the Veteran's stepson and former fiduciary.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the appellant's claim for entitlement to accrued benefits.  The case was later transferred to the RO in Los Angeles, California.  


FINDING OF FACT

In a June 2014 decision, the RO granted the appellant's claim for entitlement to accrued benefits.  


CONCLUSION OF LAW

As the benefit sought on appeal (entitlement to accrued benefits) has been granted, there remains no justiciable case or controversy as to this issue before the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An April 2013 RO decision denied the appellant's claim for entitlement to accrued benefits.  The appellant was seeking retroactive funds in the amount of $3,288.00.  The appellant appealed the decision.  

In a June 2014 decision, the RO granted the appellant's claim for entitlement to accrued benefits.  The RO specifically indicated that the appellant would be reimbursed in the amount of $3,288.00.  Thus, as the appellant's claim for entitlement to accrued benefits has been granted in full, no justiciable case or controversy regarding this issue remains.  There is no remaining allegation of error of fact or law in the determination denying entitlement to accrued benefits with respect to this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. §§ 19.7, 20.101.  

Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and the issue of entitlement to accrued benefits is dismissed.  


ORDER

The appeal concerning the issue of entitlement to accrued benefits is dismissed.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


